84 S.E.2d 302 (1954)
241 N.C. 65
Riley P. SHUE
v.
Eula Mae SHUE.
No. 378.
Supreme Court of North Carolina.
November 3, 1954.
*303 Moser & Moser, Asheboro, for appellant.
Hal H. Walker, Asheboro, for appellee.
DENNY, Justice.
It is well settled in this jurisdiction that where the husband conveys property to his wife, or where he purchases property and causes it to be conveyed to her, the law presumes that it is a gift and no resulting trust arises. Carlisle v. Carlisle, 225 N.C. 462, 35 S.E.2d 418; Carter v. Oxendine, 193 N.C. 478, 137 S.E. 424; Singleton v. Cherry, 168 N.C. 402, 84 S.E. 698; Arrington v. Arrington, 114 N.C. 151, 19 S.E. 351. The same rule applies with respect to improvements placed on the wife's land by the husband. Nelson v. Nelson, 176 N.C. 191, 96 S.E. 986; Kearney v. Vann, 154 N.C. 311, 70 S.E. 747; Arrington v. Arrington, supra.
In order to rebut the presumption of a gift to the wife and establish a parol trust, the evidence must be clear, strong, cogent and convincing. Carlisle v. Carlisle, supra; Anderson v. Anderson, 177 N.C. 401, 99 S.E. 106.
*304 The evidence adduced in the trial below is clearly insufficient to rebut the presumption that the money contributed by the plaintiff toward the purchase of the property and for improvements placed thereon was a gift to his wife. On the contrary, the evidence negatives the existence of any parol trust agreement. Likewise, the evidence reveals no facts or circumstances which would entitle the plaintiff to an equitable lien on the premises in question for the money he seeks to recover.
The judgment of the court below is
Affirmed.